Certain police officers, under authority of a search warrant, went to No. 415 W. Main street, in Oklahoma City, to search for intoxicating liquor. In a garage there they found whisky hidden in a box buried under the floor of the garage. The officers concealed themselves nearby until the defendant and a companion came up in a car and drove into the garage and closed the door. The officers then rushed in and found the defendant in the act of removing a gallon jug of whisky from the place where it was concealed in this receptacle under the floor. The officers then searched the car and found 11 gallons of whisky in the car.
The defendant claims that the search of the car was unauthorized and unreasonable and that the evidence so obtained was inadmissible. Both of these claims are untenable. The officers went to this place under lawful authority and there saw the defendant violate the law in their presence. Furthermore, we think the authority to search the premises included also the authority to search the automobile or other vehicles found there, and the lawful arrest for illegal possession carried with it the right to make this search. The evidence so obtained is also admissible upon another theory: It was part of the res gestae, according to the defendant's own testimony. *Page 391 
It is urged that the punishment assessed by the jury was excessive. Possession by a defendant of so large a quantity of liquor as is here shown justifies the penalty imposed, even though it may have been a first offense.
The judgment of the trial court is affirmed.
DOYLE and EDWARDS, JJ., concur.